                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                              4:19CR3124

      vs.
                                                             ORDER
TIMOTHY M. BERTUCCI,

                  Defendant.


      Defendant has moved to continue the pretrial motion deadline, (Filing No.
25), because Defendant and defense counsel need additional time to fully review
the discovery received before deciding if pretrial motions should be filed. The
motion to continue is unopposed. Based on the showing set forth in the motion,
the court finds the motion should be granted. Accordingly,

      IT IS ORDERED:

      1)    Defendant’s motion to continue, (Filing No. 25), is granted.

      2)    Pretrial motions and briefs shall be filed on or before January 31,
            2020.

      3)    Trial of this case remains scheduled to commence on February 24,
            2020.

      4)    The ends of justice served by granting the motion to continue
            outweigh the interests of the public and the defendant in a speedy
            trial, and the additional time arising as a result of the granting of the
            motion, the time between January 24, 2020 and January 31, 2020
            shall be deemed excludable time in any computation of time under
            the requirements of the Speedy Trial Act, because although counsel
            have been duly diligent, additional time is needed to adequately
            prepare this case for trial and failing to grant additional time might
            result in a miscarriage of justice. 18 U.S.C. § 3161(h)(1) & (h)(7).
            Failing to timely object to this order as provided under this court’s
            local rules will be deemed a waiver of any right to later claim the time
     should not have been excluded under the Speedy Trial Act.

January 27, 2020.

                                   BY THE COURT:

                                   s/ Cheryl R. Zwart
                                   United States Magistrate Judge
